DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 08/05/2022.	
3.	Claims 1, 3, 7-15, 16-19 are pending. Claims 1, 3, 7-15, 17-19 are under examination on the merits. Claims 1, 3 are amended. Claims 2, 4-6 are canceled. Claim 16 is withdrawn to a non-elected invention from further consideration. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3, 7-15, 17-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites the limitation "wherein at least one of R2 or R3" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 3 is construed to recite “wherein the at least one of R2 or R3”. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 7-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinohe et al. (JP 2016-206503 A, machine translation, hereinafter “’503”) in view of Iwai et al. (US Pub. No. 2015/0221881 A1, hereinafter “’881”).   
	
	Regarding claims 1,3,7:  ‘503 teaches a composition (Page 10/40, [0001]) comprising: a near infrared absorbing colorant such as a copper phosphate ester complex (Page 36/40, [0120]), or the infrared shielding material can be any compound capable of absorbing light of a 800-1200 nm (Page 23/40, [0056]) such as a cyanine-based colorants such as chmix 1371F by Daito having a maximum absorption of 805 nm (Page 36/40, [0120]), a content of the near infrared absorbing colorant is 16 mass% with respect to a total solid content of the composition as calculated based on preparation of radiation-sensitive resin composition 3 (polymer (a-4):100 parts by mass, acid generator (B-1): 3 parts by mass, infrared shielding material (C-3): 20 parts by mass, antioxidant (F-1): 1 parts by mass, 20/124=16%), a surfactant (Page 29/40, [0095]), wherein the surfactant is a component which enhances the film-forming property of the radiation-sensitive resin composition. When the radiation-sensitive resin composition contains a surfactant, the surface smoothness of the coating film can be improved, and as a result, the evenness of the thickness of the infrared shielding film formed from the radiation-sensitive resin composition can be further improved (Page30/40, [0096]), and  an antioxidant, wherein the antioxidant is a compound that includes a phenol structure with a hydrocarbon group having one or more carbon atoms (Pages 37-38/40, [0122]) such as (F-1:pentaerythritol tetrakis [3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate] ("ADEKa Stab AO - 60" manufactured by ADEKA Co., Ltd.) (Page 37/40, [0122]), and a glycidyl group containing polysiloxane as a polymer (a-4) (Page 35/40, [0119]). ‘503 does not expressly teach the antioxidant is a compound represented by the Formula (A-2) as set forth, and the surfactant is a fluorine surfactant.
  	However, ‘881 teaches a resin composition comprising phenol-based antioxidant, a phosphorus-based antioxidant, a sulfur-based antioxidant and the like  (Page 39, [0436]) such as I1:ADEKA STAB AO-80 (manufactured by Adeka Corporation, a compound below having the following structure) or I3: ADEKA STAB AO-30 (manufactured by Adeka Corporation, a compound below having the following structure) (Page 39, [0438] ) in order to prevent oxidation of a crosslinking resin and the like (Page 39, [0435]), and a surfactant, wherein the surfactant it is more preferred to contain any one of a fluorine- and/or silicon-containing surfactant (a fluorine-containing surfactant, a silicon-containing surfactant, a surfactant containing both a fluorine atom and a silicon atom) or two or more kinds thereof (Page 36, [0379]) with benefit of providing a resist pattern with good sensitivity, resolution, and adhesion as well as less development defects may be obtained upon use of an exposure light source of 250 nm or less, particularly 220 nm or less (Page 36, [0380]). 
                            
    PNG
    media_image1.png
    291
    584
    media_image1.png
    Greyscale

In an analogous art of resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the antioxidant, and the surfactant by ‘503, so as to include the antioxidant represented by the Formula (A-2) as set forth, and the fluorine surfactant as taught by ‘881, and would have been motivated to do so with reasonable expectation that this would result in providing to prevent oxidation of a crosslinking resin and the like (Page 39, [0435]), and a surfactant, wherein the surfactant it is more preferred to contain any one of a fluorine- and/or silicon-containing surfactant (a fluorine-containing surfactant, a silicon-containing surfactant, a surfactant containing both a fluorine atom and a silicon atom) or two or more kinds thereof (Page 36, [0379]) with benefit of providing a resist pattern with good sensitivity, resolution, and adhesion as well as less development defects may be obtained upon use of an exposure light source of 250 nm or less, particularly 220 nm or less as suggested ‘881 (Page 36, [0380]). 

	Regarding claims 8-9:  ‘503 teaches the composition (Page 10/40, [0001]), wherein the near infrared absorbing colorant is at least one selected from the group consisting of a cyanine compound such as chmix 1371F by Daito having a maximum absorption of 805 nm (Page 36/40, [0120]) similar to instant application A6 or A-7 (Page 44, [0383]-[0384]) which is derived from a compound of 31 or 16 of JP 2008-088426 A. ‘503 is silent regarding and a ratio Amax/A550 of an absorbance Amax at the maximum absorption to an absorbance A550 at a wavelength of 550 nm is 50 to 500.

    PNG
    media_image2.png
    144
    259
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    167
    293
    media_image3.png
    Greyscale

However, since ‘503 teaches substantially identical cyanine compound.as the near infrared absorbing colorant, wherein the near infrared absorbing colorant has a maximum absorption in a wavelength range of 700 to 1000 nm as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. light transmittance, would be the same as claimed (i.e., a ratio Amax/A550 of an absorbance Amax at the maximum absorption to an absorbance A550 at a wavelength of 550 nm is 50 to 500). If there is any difference between the product of ‘503 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 10:  ‘503 teaches the composition (Page 10/40, [0001]), further comprising: a chromatic colorant or a coloring material that allows transmission of infrared light and shields visible light (Page 27/40, [0086] to Page 29/40, [0092]).
 
	Regarding claim 11:  ‘503 teaches the composition (Page 10/40, [0001]), further comprising: a curable compound (Page 35/40, [0119]).

	Regarding claim 12:  ‘503 teaches the composition (Page 10/40, [0001]), further comprising: a photoradical polymerization initiator, wherein the curable compound includes a radically polymerizable compound (Page 35/40, [0119]).

	Regarding claim 13:  ‘503 teaches a film which is formed using the composition (Page 6/40, Claim 6). 

Regarding claim 14:  ‘503 teaches an optical filter which is formed using the composition (Page 10/40, [0002]; Page 34/40, [0113]). 

Regarding claim 15:  ‘503 teaches the optical filter, wherein the optical filter is a near infrared cut filter or an infrared transmitting filter (Page 10/40, [0002]; Page 34/40, [0113]).

	Regarding claim 17:  ‘503 teaches a solid image pickup element comprising: the film (Page 6/40, Claim 12; Page 10/40, [0002]).

	Regarding claim 18:  ‘503 teaches an image display device comprising: the film (Page 10/40, [0002]; Page 34/40, [0113]).

Regarding claim 19:  ‘503 teaches an infrared sensor comprising: the film (Page 6/40, Claim 13); Page 34/40, [0113]).

10.	Claims  7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinohe et al. (JP 2016-206503 A, machine translation, hereinafter “’503”) in view of Iwai et al. (US Pub. No. 2015/0221881 A1, hereinafter “’881”) as applied to claim 1 above, and further in view of  Fujiwara et al. (JP 2010-164965 A, machine translation, hereinafter “’965”). 

Regarding claims 7, 10-12: The disclosure of ‘503 in view of ‘881 is adequately set forth in paragraph 9 above and is incorporated herein by reference. This rejection is applied in the interest of advancing prosecution in the event it can be shown that ”503 does not expressly teach the composition, further comprising: a chromatic colorant or a coloring material that allows transmission of infrared light and shields visible light, a curable compound, wherein the curable compound includes a radically polymerizable compound, a photoradical polymerization initiator, and the surfactant is a fluorine surfactant.
	However, 965 teaches a composition for forming a color filter pixel (Page 10/86, [0001])  contains (a) a pigment, (b) a surfactant, (c) a binder resin and/or (d) polymerizable monomers, such as a curable compound (Page 19/86, [0034]), wherein the curable compound includes a radically polymerizable compound (Page 32/86, [0092]-[0093]), a photoradical polymerization initiator (Page 47/86, [0154]; Page 60/86, [0212]-[0214])), wherein the (b) surfactant is a polymer having a side chain having an ethylenically unsaturated group and a side chain having a fluorinated alkyl group or a group partially including an oxygen atom (Page 22/86, [0050]) with benefit of providing a color filter pixel forming composition which suppresses the generation of water stains and does not reduce production efficiency of a production line, and further to provide a color filter pixel forming composition which suppresses the occurrence of water stains and does not reduce production efficiency of a production line without changing the characteristics relating to the generation of white defects, black defects and residues (Page22/86, [0051]). 
In an analogous art of composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the surfactant by ‘503, so as to include a fluorine surfactant as taught by ‘965, and would have been motivated to do so with reasonable expectation that this would result in providing a color filter pixel forming composition which suppresses the generation of water stains and does not reduce production efficiency of a production line, and further to provide a color filter pixel forming composition which suppresses the occurrence of water stains and does not reduce production efficiency of a production line without changing the characteristics relating to the generation of white defects, black defects and residues as suggested ‘965  (Page22/86, [0051]). 

Response to Arguments
11.	Applicant’s arguments with respect to claims 1, 3, 7-15, 17-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/15/2022